PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Gambhir-Parekh, Manisha Sameer
Application No. 16/820,387
Filed: 16 Mar 2020
For: Multi-UE and Multi-Message Support in Tunnel Management Messages

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 1, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed April 18, 2022, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on July 19, 2022.  A Notice of Abandonment was mailed on July 29, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response and Replacement Drawings for Figures 1 and 2, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed April 18, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET